OPINION

Per Curiam:

The court below dismissed this action against respondent Barringer (one of three defendants) upon the. ground that the complaint failed to state a claim against him. The plaintiifs below have taken this appeal from that dismissal.
Appellants are the trustees under the last will of Carl Ray, deceased. Their complaint states that they have received distribution of the trust corpus and that by virtue of certain complicating circumstances are uncertain as to the manner in which the trust should be executed. They seek a judicial declaration as to “the *170rights and interests of the various defendants in and to the trust estate.” Defendant Barringer disclaims any interest in the trust estate.
Upon this showing the order dismissing the action against Barringer quite properly was entered. Since he makes no claim, no controversy with him can be said to exist.
In the administration of the estate before the probate court Barringer successfully asserted a right to share as pretermitted child of the decedent. In Re Ray’s Estate, 69 Nevada 204, 245 P.2d 990. He has since received distribution of a one-third interest in the estate. He makes no claim to any of the trust estate, his only interest being in retaining what has already been distributed to him.
Appellants now appear to contend that, due to events occurring subsequent to distribution, Barringer should not be permitted to retain in full what has been distributed to him. Such a dispute clearly is not the subject of the complaint in this action.
Affirmed.